DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: optical interface 60.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 35 is objected to because there is a typographical error regarding “non-transitory computer-readable medium” in line 1 as opposed to “The non-transitory computer-readable medium”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 18, 21-23, 26-27 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moeller et al. (US 2016/0106927).
Regarding claim 16, Moeller teaches an injection device (drug delivery device 100) configured for expelling of a dose of a medicament (“actuation means 142 to actuate the expelling mechanism to expel an amount of fluid drug from the cartridge corresponding to the set dose size, e.g. units of insulin (IU).” [0029]), the injection device comprising: a housing (cartridge holder portion 120) configured to accommodate a medicament reservoir (drug filled cartridge 10; “a cartridge holder portion 120 adapted to receive and hold a drug filled cartridge 10” [0029]); a drive mechanism comprising an electric propulsion device (motorized drug expelling means 250, for example) configured to mechanically interact with the medicament reservoir (Figure 5) and configured to withdraw or to expel an amount of the medicament from the medicament reservoir (“the device comprising a body portion 110 with an electronically controlled motor driven expelling mechanism…and actuation means 142 to actuate the expelling mechanism to expel an amount of fluid drug from the cartridge corresponding to the set dose size, e.g. units of insulin (IU)…A more detailed description of a drug delivery device suitable as a platform for embodiments of the present invention will be given below with reference to FIGS. 4-7.” [0029]); and a first interface (communication circuitry 270) directly or indirectly connected to the electric propulsion device (Figure 5) and configured to connect to a second interface of an auxiliary electronic device (smartphone 150; “the smartphone is provides with application software, e.g. a downloaded “app”, allowing a single dose of drug to be set and transmitted wirelessly, e.g. by NFC or Bluetooth, to a corresponding drug delivery device, e.g. of the type shown in FIG. 1” [0030], wherein the first and second interface is the wireless connection between the device 10 and smartphone 150; Figure 4), wherein the electric propulsion device is controllable by the auxiliary electronic device when the first interface and the second interface are interconnected (“FIG. 2 shows a simple set-up in which the smartphone is provides with application software, e.g. a downloaded “app”, allowing a single dose of drug to be set and transmitted wirelessly, e.g. by NFC or Bluetooth, to a corresponding drug delivery device, e.g. of the type shown in FIG. 1…When a desired dose size has been set it can be transmitted to the delivery device which in response may transmit an acknowledgement 175. Before transmitting dose data for the first time the smartphone and the pen may have been paired to each other to allow for safe transfer of data only.” [0030], see also [0031-0033]).

Regarding claim 18, Moeller teaches the injection device according to claim 16, wherein the first interface comprises a first data connector configured to establish a data connection with a second data connector of the second interface (“FIG. 2 shows a simple set-up in which the smartphone is provides with application software, e.g. a downloaded “app”, allowing a single dose of drug to be set and transmitted wirelessly, e.g. by NFC or Bluetooth, to a corresponding drug delivery device, e.g. of the type shown in FIG. 1…When a desired dose size has been set it can be transmitted to the delivery device which in response may transmit an acknowledgement 175. Before transmitting dose data for the first time the smartphone and the pen may have been paired to each other to allow for safe transfer of data only.” [0030]).

Regarding claim 21, Moeller teaches the injection device according to claim 16, wherein the injection device is void of at least one of an electronic control circuit, an electric power source, or a light source (no light source in drug delivery device 100; display 130 is an LCD [0038]).

Regarding claim 22, Moeller teaches the injection device according to claim 16, wherein the drive mechanism includes an electric motor (motorized drug expelling means 250, for example; “the device comprising a body portion 110 with an electronically controlled motor driven expelling mechanism” [0029]).

Regarding claim 23, Moeller teaches a medical system (Figure 4) comprising: an injection device (drug delivery device 100); and an auxiliary electronic device (smartphone 150) configured for coupling to the injection device (“Before transmitting dose data for the first time the smartphone and the pen may have been paired to each other to allow for safe transfer of data only.” [0030]), wherein the injection device comprises: a first housing (cartridge holder portion 120) configured to accommodate a medicament reservoir (drug filled cartridge 10; “a cartridge holder portion 120 adapted to receive and hold a drug filled cartridge 10” [0029]); a drive mechanism comprising an electric propulsion device (motorized drug expelling means 250, for example) configured to mechanically interact with the medicament reservoir (Figure 5) and configured to withdraw or to expel an amount of the medicament from the medicament reservoir (“the device comprising a body portion 110 with an electronically controlled motor driven expelling mechanism…and actuation means 142 to actuate the expelling mechanism to expel an amount of fluid drug from the cartridge corresponding to the set dose size, e.g. units of insulin (IU)…A more detailed description of a drug delivery device suitable as a platform for embodiments of the present invention will be given below with reference to FIGS. 4-7.” [0029]), and a first interface (communication circuitry 270) directly or indirectly connected to the electric propulsion device (Figure 5), and wherein the auxiliary electronic device (smartphone 150) comprises: a second housing (housing of smartphone 150, Figure 4 for example), a user interface (tough display 160), a processor (implicitly part of smartphone 150); and a second interface configured to connect to the first interface of the injection device (“the smartphone is provides with application software, e.g. a downloaded “app”, allowing a single dose of drug to be set and transmitted wirelessly, e.g. by NFC or Bluetooth, to a corresponding drug delivery device, e.g. of the type shown in FIG. 1” [0030], wherein the first and second interface is the wireless connection between the device 10 and smartphone 150; Figure 4), wherein the processor of the auxiliary electronic device is configured to control the electric propulsion device of the injection device when the second interface of the auxiliary electronic device and the first interface of the injection device are interconnected (“FIG. 2 shows a simple set-up in which the smartphone is provides with application software, e.g. a downloaded “app”, allowing a single dose of drug to be set and transmitted wirelessly, e.g. by NFC or Bluetooth, to a corresponding drug delivery device, e.g. of the type shown in FIG. 1…When a desired dose size has been set it can be transmitted to the delivery device which in response may transmit an acknowledgement 175. Before transmitting dose data for the first time the smartphone and the pen may have been paired to each other to allow for safe transfer of data only.” [0030], see also [0031-0033]).

Regarding claim 26, Moeller teaches the medical system according to claim 23, wherein the second interface comprises a data connector connected to the processor (“FIG. 2 shows a simple set-up in which the smartphone is provides with application software, e.g. a downloaded “app”, allowing a single dose of drug to be set and transmitted wirelessly, e.g. by NFC or Bluetooth, to a corresponding drug delivery device, e.g. of the type shown in FIG. 1…When a desired dose size has been set it can be transmitted to the delivery device which in response may transmit an acknowledgement 175. Before transmitting dose data for the first time the smartphone and the pen may have been paired to each other to allow for safe transfer of data only.” [0030], processor implicitly part of smartphone 150).

Regarding claim 27, Moeller teaches the medical system according to claim 26, wherein the first interface comprises a data connector configured to establish a data connection with the data connector of the second interface (“FIG. 2 shows a simple set-up in which the smartphone is provides with application software, e.g. a downloaded “app”, allowing a single dose of drug to be set and transmitted wirelessly, e.g. by NFC or Bluetooth, to a corresponding drug delivery device, e.g. of the type shown in FIG. 1. In the shown embodiment the dose is set by utilizing up-down “buttons”, the actual dose size being shown in number of IU, this corresponding to the user interface of the shown delivery device 100…When a desired dose size has been set it can be transmitted to the delivery device which in response may transmit an acknowledgement 175. Before transmitting dose data for the first time the smartphone and the pen may have been paired to each other to allow for safe transfer of data only.” [0030])..

Regarding claim 31, Moeller teaches the medical system according to claim 23, wherein the auxiliary electronic device comprises a portable electronic device, the portable electronic device being at least one of a smartphone, a smart watch, and a tablet computer (smartphone 150).

Claims 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Searle et al. (US 2015/0025503).
Regarding claim 32, Searle teaches a non-transitory computer-readable medium (EE PROM memory 510) storing one or more instructions (“The MCU 505 of the remote UI 500 is programmed to retrieve and execute instructions stored in the memory 510 to operate the remote UI 500.” [0071]) which, when executed by a processor (microprocessor control unit 505) of an auxiliary electronic device (remote UI 500/primary UI 600) causes the auxiliary electronic device to control an electric propulsion device (pump engine 255 and pump activation mechanism 150; “The pump activation mechanism 150 is adapted to deliver and meter insulin doses from the reservoir through a cannula that is inserted beneath the skin of a user when activated by the MCU 105.” [0061]) of an injection device (on-body medical device 100/patch pump 200) when the injection device is coupled to the electronic auxiliary device (“he primary patch pump 605 is paired to the primary UI 600 in step S102. The pairing and the unique identifier for the pairing are assigned to the devices to enable secure, synchronized, encrypted wireless communication and minimize or eliminate cross-talk with other systems within the broadcast range.” [0097]; “In step S105, the user initiates a bolus dose or basal rate. For example if the user initiates a basal rate of 2 units/hr from the primary UI 600, the primary UI 600 instructs the primary patch pump 605 to infuse a basal rate of approximately 0.5 units every 15 minutes.” [0098]).

Regarding claim 33, Searle teaches the non-transitory computer-readable medium according to claim 32, wherein the one or more instructions executed by the processor (“The MCU 505 of the remote UI 500 is programmed to retrieve and execute instructions stored in the memory 510 to operate the remote UI 500.” [0070]) cause the auxiliary electronic device (primary UI 600) to control dispensing of a medicament from the injection device by controlling an interaction of the electric propulsion device with a medicament reservoir containing the medicament (“The pump activation mechanism 150 is adapted to deliver and meter insulin doses from the reservoir through a cannula that is inserted beneath the skin of a user when activated by the MCU 105.” [0061]; “In step S105, the user initiates a bolus dose or basal rate. For example if the user initiates a basal rate of 2 units/hr from the primary UI 600, the primary UI 600 instructs the primary patch pump 605 to infuse a basal rate of approximately 0.5 units every 15 minutes.” [0098]).
Regarding claim 34, Searle teaches the non-transitory computer-readable medium according to claim 33, wherein the instructions further cause the auxiliary electronic device to control dispensing of a predefined amount of the medicament (“In step S105, the user initiates a bolus dose or basal rate. For example if the user initiates a basal rate of 2 units/hr from the primary UI 600, the primary UI 600 instructs the primary patch pump 605 to infuse a basal rate of approximately 0.5 units every 15 minutes.” [0098]).

Regarding claim 35, Searle teaches non-transitory computer-readable medium according to claim 32, wherein the instructions further cause providing a feedback to a user (“If an error condition exists in step S113, the primary patch pump 605 will alert the user in step S113 and communicates relevant data to the primary UI in step S114.” [0103]), the feedback indicating that an injection process is currently in progress or has terminated (“An error condition can comprise of one or more of conditions such as catheter occlusion, low reservoir, end of reservoir, battery depleted, battery failure, catheter deployment, entrapped air, and leakage.” [0100]; “an alert to at least one of the OBMD 100 and a remote UI in the form of at least one of an optical or an acoustic indication.” [0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, 24-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Moeller et al. (US 2016/0106927) in view of Friedman (US 2015/0328411).
Regarding claim 17, Moeller teaches the injection device according to claim 16. Moeller fails to explicitly teach the first interface comprises a first electric power connector configured to establish an electric power connection with a second electric power connector of the second interface. Friedman teaches an injection device (device frame 6 with cartridge 14; “The cartridge 14 can be an auto-injector and can operate within the injector device or be removed from the remainder of the device and used in a stand-alone fashion.” [0036]) comprising a housing (device frame 6) and a drive mechanism (cartridge 14); and a first interface (phone connector 30; Figure 1) comprising a first electric power connector configured to establish an electric power connection with a second electric power connector of a second interface of an auxiliary electronic device (mobile phone 4; “The phone connector 30 can form a power and/or data connection between the phone connector 30 and the phone 4” [0040]; “the power and/or data connector can transmit power to and/or from the phone 4 through the phone connector 30” [0044]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the injection device of Moeller to include that the first interface comprises a first electric power connector configured to establish an electric power connection with a second electric power connector of the second interface based on the teachings of Friedman to allow the power source of the injection device to be charged by the power source of the auxiliary electronic device and vice versa (Friedman [0044]) and to provide physical connection between the injection device and auxiliary connection device in order ensure that the entire system is portable and easily remember and carried by the user (Friedman [0009]). 

Regarding claim 19, Moeller teaches the injection device according to claim 16. Moeller fails to explicitly teach the injection device further comprising a first mechanical connector configured to establish a mechanical connection with the auxiliary electronic device. Friedman teaches an injection device (device frame 6 with cartridge 14; “The cartridge 14 can be an auto-injector and can operate within the injector device or be removed from the remainder of the device and used in a stand-alone fashion.” [0036]) comprising a housing (device frame 6) and a drive mechanism (cartridge 14); and a first mechanical connector (frame bottom 12 having phone connector 30; Figure 11) configured to establish a mechanical connection with an auxiliary electronic device (mobile phone 4; “FIG. 11 illustrates that the phone 4 can be slidably translated into the frame bottom 12, as shown by the arrow. Alternatively, or in addition, the rim 16, for example for a variation of the frame 6 having an elastic rim 16, can be deformed and stretched around the phone 4. The bottom rim 58 can guide the phone 4 into the bottom frame. The cartridge 14 can be held or pressed between the phone 4 and the frame bottom 12…FIG. 12 illustrates that when the phone 4 is slid into the frame bottom 12, the phone connector 30 can plug into the phone 4 and/or the phone 4 can plug into the phone connector 30. [0059-0060]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the injection device of Moeller to include a first mechanical connector configured to establish a mechanical connection with the auxiliary electronic device based on the teachings of Friedman to provide physical connection between the injection device and auxiliary connection device in order ensure that the entire system is portable and easily remember and carried by the user (Friedman [0009]) in a manner that provides data and power connection between the injection device and the auxiliary electronic device (Friedman [0060]). 

Regarding claims 24 and 25, Moeller teaches the medical system according to claim 23. Moeller fails to explicitly teach the second interface of the auxiliary electronic device comprises an electric power connector, and wherein the auxiliary electronic device comprises an electric power source connected to the electric power connector; and wherein the first interface comprises an electric power connector configured to establish an electric power connection with the electric power connector of the second interface. Friedman teaches a medical system (Figure 4) comprising an injection device (device frame 6 with cartridge 14; “The cartridge 14 can be an auto-injector and can operate within the injector device or be removed from the remainder of the device and used in a stand-alone fashion.” [0036]) and an auxiliary electronic device (phone 4), the injection device comprising a housing (device frame 6) and a drive mechanism (cartridge 14); and a first interface (phone connector 30; Figure 1), and the auxiliary electronic device (phone 4) comprises a second interface comprising an electric power connector (“the phone connector 30 can plug into the phone 4” [0060]; “The phone connector 30 can form a power and/or data connection between the phone connector 30 and the phone 4” [0040]), and wherein the auxiliary electronic device comprises an electric power source connected to the electric power connector (“the power and/or data connector can transmit power to and/or from the phone 4 through the phone connector 30. The phone 4 can have a phone battery that can be charged while the device frame 6 is on the phone 4. The device frame 6 may contain a frame battery. The frame battery can be charged from the power and/or data connector and/or from the phone battery. The phone battery can be charged from the frame battery.” [0044]); and wherein the first interface comprises an electric power connector (phone connector 30) configured to establish an electric power connection with the electric power connector of the second interface (The phone connector 30 can form a power and/or data connection between the phone connector 30 and the phone 4” [0040]; “the power and/or data connector can transmit power to and/or from the phone 4 through the phone connector 30” [0044]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the injection device of Moeller to include that the first and second interfaces comprises an electric power connectors having an electric power connection, and wherein the auxiliary electronic device comprises an electric power source connected to the electric power connector based on the teachings of Friedman to allow the power source of the injection device to be charged by the power source of the auxiliary electronic device and vice versa (Friedman [0044]) and to provide physical connection between the injection device and auxiliary connection device in order ensure that the entire system is portable and easily remember and carried by the user (Friedman [0009]). 

Regarding claim 28, Moeller teaches the medical system according to claim 23. Moeller fails to explicitly teach wherein the auxiliary electronic device further comprises a mechanical connector configured to establish a mechanical connection with a mechanical connector of the injection device. Friedman teaches a medical system comprising an injection device (device frame 6 with cartridge 14; “The cartridge 14 can be an auto-injector and can operate within the injector device or be removed from the remainder of the device and used in a stand-alone fashion.” [0036]) and an auxiliary electronic device (phone 4), the injection device comprising a housing (device frame 6) and a drive mechanism (cartridge 14); and a first interface (frame bottom 12 having phone connector 30; Figure 11), and the auxiliary electronic device comprising a mechanical connector (sides of phone 4 and plug for phone connector 30) of configured to establish a mechanical connection with a mechanical connector (frame bottom 12 having phone connector 30; Figure 11) the injection device (“FIG. 11 illustrates that the phone 4 can be slidably translated into the frame bottom 12, as shown by the arrow. Alternatively, or in addition, the rim 16, for example for a variation of the frame 6 having an elastic rim 16, can be deformed and stretched around the phone 4. The bottom rim 58 can guide the phone 4 into the bottom frame. The cartridge 14 can be held or pressed between the phone 4 and the frame bottom 12…FIG. 12 illustrates that when the phone 4 is slid into the frame bottom 12, the phone connector 30 can plug into the phone 4 and/or the phone 4 can plug into the phone connector 30. [0059-0060]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the medical system of Moeller to include that the auxiliary electronic device includes a mechanical connector configured to establish a mechanical connection with a mechanical connector of the injection device based on the teachings of Friedman to provide physical connection between the injection device and auxiliary connection device in order ensure that the entire system is portable and easily remember and carried by the user (Friedman [0009]) in a manner that provides data and power connection between the injection device and the auxiliary electronic device (Friedman [0060]). 

Claims 20 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Moeller et al. (US 2016/0106927) in view of Schabbach et al. (USPN 9125991).
Regarding claim 20, Moeller teaches the injection device according to claim 16. Moeller fails to explicitly teach the injection device further comprising a first optical interface configured to establish a light transmitting optical coupling with a second optical interface of the auxiliary electronic device. Schabbach teaches an injection device (injection device 1) comprising a first interface (housing 10) configured to connect to a second interface (two clips 20-1 and 20-2) of an auxiliary electronic device (supplementary device 2; “Supplementary device 2 comprises a housing 20 with two clips 20-1 and 20-2 that function as a mating unit configured and embrace the housing 10 of injection device 1” [Col 14, lines 42-44]), the injection device further comprising a first optical interface (“further window in housing 10” [Col 17, line 60]) configured to establish a light transmitting optical coupling with a second optical interface (photometer 26) of the auxiliary electronic device (Figure 4; “Processor 24 further controls a photometer 26, that is configured to determine an optical property of the housing 10 of injection device 1, for example a colour or a shading. The optical property may only be present in a specific portion of housing 10, for example a colour or colour coding of sleeve 19 or of an insulin container comprised within injection device 1, which colour or colour coding may for instance be visible through a further window in housing 10 (and/or in sleeve 19).” [Col 17, lines 53-60]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the injection device of Moeller to include a first optical interface configured to establish a light transmitting optical coupling with a second optical interface of the auxiliary electronic device based on the teachings of Schabbach to allow the auxiliary electronic device to determine the type of injection device or type of medicament being used (Schabbach [Col 17, line 53 – Col 18, line 4]). 

Regarding claims 29 and 30, Moeller teaches the medical system according to claim 23. Moeller fails to explicitly teach the auxiliary electronic device further comprises an optical interface configured to establish a light transmitting optical coupling with an optical interface of the injection device, and wherein the optical interface of the auxiliary electronic device comprises at least one of a display, a light source, and a camera. Schabbach teaches a medical system (Figure 4) comprising an injection device (injection device 1) and an auxiliary electronic device (supplementary device 2) configured for coupling to the injection device (“Supplementary device 2 comprises a housing 20 with two clips 20-1 and 20-2 that function as a mating unit configured and embrace the housing 10 of injection device 1” [Col 14, lines 42-44]), the auxiliary electronic device further comprises an optical interface (photometer 26) configured to establish a light transmitting optical coupling with an optical interface (“further window in housing 10” [Col 17, line 60]) of the injection device (“Processor 24 further controls a photometer 26, that is configured to determine an optical property of the housing 10 of injection device 1, for example a colour or a shading. The optical property may only be present in a specific portion of housing 10, for example a colour or colour coding of sleeve 19 or of an insulin container comprised within injection device 1, which colour or colour coding may for instance be visible through a further window in housing 10 (and/or in sleeve 19).” [Col 17, lines 53-60]), and wherein the optical interface of the auxiliary electronic device comprises at least one of a display, a light source, and a camera (“Alternatively, a camera unit may be used instead of photometer 26, and an image of the housing, sleeve or insulin container may then be provided to processor 24 to determine the colour of the housing, sleeve or insulin container by means of image processing” [Col 17, line 65- Col 18, line 2]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the medical system of Moeller to include that auxiliary electronic device further comprises an optical interface comprising a camera configured to establish a light transmitting optical coupling with an optical interface of the injection device based on the teachings of Schabbach to allow the auxiliary electronic device to determine the type of injection device or type of medicament being used (Schabbach [Col 17, line 53 – Col 18, line 4]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aeschlimann (US 2017/0274149) discloses a medical system (Figure 1) comprising an injection device (injection pen 2) having a first interface (casing 46) and an auxiliary electronic device (external electronic unit 47/chipset 14) having a processor (microprocessor 113) and second interface (casing 119) configured to couple to the injection device (“the casing 119 design is symmetrical and can therefore be inserted either way into housing 46 of pen housing 8 and casing 400 of mobile communication device 3” [0040]). Aeschlimann additionally discloses a smartphone (mobile communication device 3) having a processor (microprocessor 6) programmed with non-transitory computer readable medium ([0025]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783